Name: Commission Regulation (EEC) No 3560/90 of 10 December 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 90 Official Journal of the European Communities No L 347/7 COMMISSION REGULATION (EEC) No 3560/90 of 10 December 1990 on the supply of various consignments of cereals as food aid food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine , the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries 40 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . No L 347/8 Official Journal of the European Communities 12. 12. 90 ANNEX LOTS A, B, C, D, E and F 1 . Operation No ('): 971 /90 to 974/90 ; 950/90 and 951 /90 2. Programme : 1990 3 . Recipient (*) : Mozambique 4. Representative of the recipient (2) : Lots A and B : Mobeira, Beira, telex 7370, Tel . 30 10 91 /5 Lots C and D : Socimol, Av. da Matola gare, PO Box 2056, Matola, Maputo, Mozambique, Tel . 75 21 64 Parts E, and F, : CIM-Matola, PO Box 605, Matola, Maputo, Mozambique, Tel . 72 31 40/72 33 76 ; Telex 6-333 CIM MO Parts E2 and F2 : CIM-Nacala, PO Box 332, Tel. 42 42 74 5. Place or country of destination : Mozambique 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (?) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II A 1 ). 14 % maximum moisture content 8 . Total quantity : 40 000 tonnes 9 . Number of lots : 6 Operation No 974/90 : Lot A : 6 500 tonnes ; Operation No 973/90 : Lot B : 6 500 tonnes ; Operation No 972/90 : Lot C : 4 000 tonnes ; Operation No 971 /90 : Lot D : 4 000 tonnes ; Operation No 951 /90 : Lot E : 9 500 tonnes (E , : 6 000 tonnes ; E2 : 3 500 tonnes); Operation No 950/90 : Lot F : 9 500 tonnes (F , : 6 000 tonnes ; F2 : 3 500 tonnes) 10. Packaging : in bulk, plus Lot A : 136 500 Lot B : 136 500 Lot C : 84 000 Lot D : 84 000 Lot E : 199 500 Lot F : 199 500 new woven-polypropylene bags for food use, weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light, needles and sufficient twine marking on the bags in letters at least 5 cm high Lot A : 'ACCÃ O N? 974/90 ' Lot B : 'ACCÃ O N? 973/90 Lot C : 'ACCÃ O N? 972/90 Lot D : 'ACCÃ O N? 971 /90 Lot E : ¢ACCÃ O N? 951 /90 Lot F : 'ACCÃ O N? 950/90 / TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient : Lots A and B : Beira Lots C, D and Parts E, and F! : Maputo Parts E2 and F2 : Nacala 15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lots B, D and F : 15  31 . 1 . 1991 ; Lots A, C and E : 1  15. 3 . 1991 12. 12. 90 Official Journal of the European Communities No L 347/9 18 . Deadline for the supply : Lots B, D and F : 28. 2. 1991 ; Lots A, C and E : 15  30. 4. 1991 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 8 . 1 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 15. 1 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lots B, D and F : 1 .  15. 2. 1991 ; Lots A, C and E : 1  15. 3 . 1991 (c) deadline for the supply : Lots B, D and F : 15. 3 . 1991 ; Lots A, C and E : 15  30. 4. 1991 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B or 25670 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 27. 11 . 1990 fixed by Regulation (EEC) No 3098/90 (OJ No L 296, 27. 10 . 1990, p. 13) Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : FSC DA CAMARA, CP 1306 Maputo  Telex 6-146 CCE MO (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate must indicate the caseium - 134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer is to contact the recipient as soon as possible to establish what consignment documents are required and how they are to be distributed.